United States Court of Appeals
                     For the First Circuit


No. 20-1664

                         THOMAS WOODS,

                     Petitioner, Appellant,

                               v.

                 SEAN MEDEIROS, Superintendent,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                   Lynch, Selya, and Kayatta,
                        Circuit Judges.


     Myles Jacobson for appellant.
     Abrisham Eshghi, Assistant Attorney General, with whom Maura
Healey, Attorney General of Massachusetts, was on brief, for
appellee.


                         April 8, 2021
           KAYATTA, Circuit Judge.           Thomas Woods has petitioned for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254, seeking to

vacate his Massachusetts conviction for murder in the first degree.

Woods argues that his rights under the Fifth Amendment to the

United States Constitution were violated when the prosecution

introduced at trial the testimony that Woods had given to a grand

jury   without    being      advised    of   his   privilege    against   self-

incrimination.         His   unwarned    testimony    was    inadmissible,   he

argues, because he was a target of the grand jury's investigation

when he appeared as a witness.          The Massachusetts Supreme Judicial

Court denied relief when Woods presented this argument in his

challenge to his conviction on direct appeal, Commonwealth v. Woods

(Woods I), 1 N.E.3d 762, 770–72 (Mass. 2014), and in his challenge

to the denial of his motion for a new trial, Commonwealth v. Woods

(Woods II),      102   N.E.3d    961,    966–68     (Mass.     2018).     Woods

subsequently presented the same argument in a federal habeas

petition, which the district court denied.            Woods v. Medeiros, 465

F. Supp. 3d 1, 12–16 (D. Mass. 2020).           For the reasons that follow,

we affirm.

                                        I.

           We rely on the SJC's opinions in Woods I and Woods II to

summarize the record compiled in the state court.                 See Gomes v.

Silva, 958 F.3d 12, 16 (1st Cir. 2020) ("[W]hen we consider a state

conviction on habeas review, we presume the state court's factual


                                       - 2 -
findings to be correct." (alteration in original) (quoting Dorisca

v.   Marchilli,    941    F.3d   12,   14   (1st   Cir.     2019)));   28    U.S.C.

§ 2254(e)(1).

            Woods and Paul Mullen were friends and street-level

marijuana dealers.        Woods I, 1 N.E.3d at 765.          Their relationship

became strained when Mullen became indebted to Woods.                       Id.    On

several occasions, Woods said to Mullen and others that he would

shoot Mullen if Mullen failed to repay.               Id.

            Early in the morning on December 2, 2005, Woods and

Mullen agreed to meet at a gas station in Brockton, Massachusetts,

to smoke marijuana.       Id. at 764, 766.         When Mullen arrived, Woods

asked Mullen to sit in Woods's car.             Id. at 766.    After Woods went

inside the gas station, two men approached the car, and one of

them shot Mullen eight times, killing him.                    Id. at 766, 768.

Following the shooting, Woods returned to his car, put Mullen's

body on the ground, and drove to Woods's girlfriend's house.                      Id.

at 766.    Later, outside of his girlfriend's house, Woods was seen

talking to a man similar in description to the shooter.                     See id.

at 766–67.

            Woods spoke to the police about Mullen's death during

noncustodial interviews on December 2, 2005, and on February 6,

2006.     See id. at 767.        On February 10, 2006, after receiving a

summons to appear, Woods testified before the grand jury as a

witness.     Id.     In    relevant     part,    he   admitted   that       he    knew


                                       - 3 -
beforehand that Mullen was coming to the gas station to smoke

marijuana and that, minutes before the shooting, he suggested that

Mullen sit in Woods's car.              In October 2006, the grand jury

returned an indictment charging Woods with murder in the first

degree.      Woods II, 102 N.E.3d at 962–63.

             Woods filed a motion in limine to exclude his grand jury

testimony.       He argued that the testimony's admission would violate

his Fifth Amendment right against compelled self-incrimination

because he was a target of the grand jury's investigation when he

was commanded to testify and he was not advised that he could

refuse to answer questions if his answers might tend to incriminate

him.      Id.    at   963–64;   see    also    U.S.     Const.   amend. V.      The

prosecution contended that there was no constitutional barrier to

introducing the testimony because, at the time he testified, Woods

was    not   a   target   but   a     mere    "person    of   interest"   due    to

inconsistencies in the statements he made during his two police

interviews.       Woods II, 102 N.E.3d at 964.           The trial judge denied

Woods's motion, finding that Woods was not a target when he

appeared before the grand jury and that he testified freely and

voluntarily.       Id. at 964–65.

             The court later admitted Woods's grand jury testimony

into evidence at trial, Woods I, 1 N.E.3d at 767; the jury found

Woods guilty of murder in the first degree, id. at 764; and Woods

was sentenced to life in prison, id.


                                       - 4 -
               On direct appeal, Woods raised "the question of whether

the grand jury testimony (obtained by subpoena) of a subject of

the grand jury investigation could have been used at trial against

the witness if there had been no notice of the witness' right not

to answer where the answer would be self-incriminating."             He asked

the SJC to resolve that question in his favor, either by holding

that     the    testimony's    admission    violated      his    federal   and

Massachusetts constitutional rights against self-incrimination or

by exercising its supervisory powers to suppress the testimony.

               The SJC affirmed Woods's conviction.       It found "no error

in the judge's ruling that the defendant was not a target, and

that the prosecutor was not required to advise him of his Fifth

Amendment rights before eliciting his testimony."                Id. at 770.

The SJC "first review[ed] the judge's finding that the defendant

was not a target" when he appeared before the grand jury.                  Id.

The SJC accepted the trial judge's conclusion based on record

evidence indicating that, when Woods testified, he was "somebody

that was very interesting" to the police but was not a "suspect."

Id. at 770–71.

               Notwithstanding its affirmance of the finding that Woods

was not a target when he appeared before the grand jury, the SJC

proceeded to consider as well Woods's "separate argument that the

Commonwealth must advise targets or potential targets of the grand

jury's     investigation      of   their    right   not     to    incriminate


                                    - 5 -
themselves."      Id. at 771.         In so doing, the SJC stated that the

Supreme Court "has never determined 'whether any Fifth Amendment

warnings whatever are constitutionally required for grand jury

witnesses.'"         Id. (quoting United States v. Pacheco-Ortiz, 889

F.2d   301,    307    (1st    Cir.    1989));    see   also   United   States   v.

Washington, 431 U.S. 181, 186 (1977).              The SJC did, nevertheless,

promulgate a new supervisory rule that

              where, at the time a person appears to testify
              before a grand jury, the prosecutor has reason
              to believe that the witness is either a
              "target" or is likely to become one, the
              witness must be advised, before testifying,
              that (1) he or she may refuse to answer any
              question if a truthful answer would tend to
              incriminate the witness, and (2) anything that
              he or she does say may be used against the
              witness in a subsequent legal proceeding.

Id. at 772 (footnote omitted).                  The rule's purpose, the SJC

explained, was "to discourage the Commonwealth from identifying a

person as a likely participant in the crime under investigation,

compelling his or her appearance and testimony at the grand jury

without adequate warnings, and then using that testimony in a

criminal trial."        Id.    The SJC made clear that the rule was "not

a new constitutional rule, but rather an exercise of our power of

superintendence 'to regulate the presentation of evidence in court

proceedings.'"        Id. (quoting Commonwealth v. Dagley, 816 N.E.2d

527, 533 (Mass. 2004)).              And the court explained that the rule




                                        - 6 -
would only apply "prospectively to grand jury testimony elicited

after the issuance of the rescript in this case."    Id.

            Woods next moved for a new trial, arguing that evidence

not presented to the trial judge showed that Woods was indeed a

target when he testified.    Woods II, 102 N.E.3d at 965.   Although

this evidence persuaded the motion judge that Woods was "a target

or potential target," the motion judge denied relief, reasoning

that Woods I's holding "was not dependent on the factual finding

that [Woods] was not a target of the investigation."    Id. at 966.

            Woods appealed again to the SJC.    Woods noted that he

had argued on direct appeal that his federal and Massachusetts

constitutional rights "were violated when his un-warned (as to

self-incrimination rights) grand jury testimony was introduced

against him at trial."      According to Woods, "the SJC failed to

address the merits" of this claim in Woods I, and he attributed

this failure to the SJC's acceptance of the trial judge's finding

that he had not been a target when he appeared before the grand

jury.    Pointing to the motion judge's later finding that Woods was

in fact a "target or potential target" when he testified, Woods

urged the SJC to "reach and resolve" the Fifth Amendment and

Massachusetts constitutional questions regarding his testimony's

admission.

            The SJC affirmed the denial of Woods's motion for a new

trial.    The court described Woods's argument on direct appeal as


                                - 7 -
an "objection to the introduction of his grand jury testimony"

based   on   his   federal   and   Massachusetts   constitutional   rights

against compelled self-incrimination.          Id. at 965.      Woods II

explained that the SJC's prior opinion had "rejected the argument

that self-incrimination warnings were legally required at the

time, thus upholding the trial judge's denial of the defendant's

motion in limine."       Id.       The SJC held that the new evidence

presented on collateral appeal did not warrant a new trial because

"this court's decision in Woods I upholding the admission of the

defendant's grand jury testimony did not depend on the factual

finding that the defendant was not a target of the investigation."

Id. at 966.

             Woods filed a petition for a writ of habeas corpus

raising several claims, including that his Fifth Amendment rights

were violated by the admission of his grand jury testimony.           The

district court denied the petition, see Woods v. Medeiros, 465 F.

Supp. 3d at 18, and granted Woods a certificate of appealability

with respect to his Fifth Amendment claim.         This appeal followed.

                                     II.

             We review de novo the district court's denial of a

petition for a writ of habeas corpus.          See Linton v. Saba, 812

F.3d 112, 121 (1st Cir. 2016).         Like the district court, we must

afford significant deference to the SJC's decision under most

circumstances.     See Lucien v. Spencer, 871 F.3d 117, 122 (1st Cir.


                                    - 8 -
2017).   When the SJC has addressed a petitioner's federal claim on

the merits, the Antiterrorism and Effective Death Penalty Act

(AEDPA) permits a federal court considering a habeas petition to

grant it in only two circumstances:         (1) if the SJC's decision

"was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

of the United States," 28 U.S.C. § 2254(d)(1), or (2) if the

decision on the federal claim was "based on an unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding," id. § 2254(d)(2).       But if the SJC has

not addressed the petitioner's federal claim on the merits though

the claim was properly presented to it, we review the claim de

novo.    See Jenkins v. Bergeron, 824 F.3d 148, 152 (1st Cir. 2016).

            The Supreme Court has explained that "[w]hen a federal

claim has been presented to a state court and the state court has

denied relief," we may "presume[] that the state court adjudicated

the claim on the merits in the absence of any indication or state-

law procedural principles to the contrary." Harrington v. Richter,

562 U.S. 86, 99 (2011) (presuming adjudication on the merits when

the state court summarily rejects all of a defendant's claims);

see also Johnson v. Williams, 568 U.S. 289, 301 (2013) (applying

the same presumption when a state court opinion "rejects a federal

claim    without   expressly   addressing     that   claim").     This

"presumption may be overcome when there is reason to think some


                                - 9 -
other explanation for the state court's decision is more likely."

Richter, 562 U.S. at 99–100.

             Woods argues that the SJC never actually addressed his

properly      presented       and   precise           constitutional         argument.

Alternatively, he argues that to the extent the SJC addressed his

constitutional argument, it did so only on the assumption that he

was not a target of the grand jury investigation when called to

testify.     We find neither argument persuasive.

             In Woods I, the SJC acknowledged that Woods was claiming

constitutional error in the admission of his grand jury testimony.

1 N.E.3d at 770 ("The defendant argues that, at the time of his

testimony     before    the    grand    jury,        he   was   a   target    of   the

investigation and the Commonwealth was thus required to advise him

of his Fifth Amendment right to avoid self-incrimination.").                       The

court then expressly found "that the prosecutor was not required

to advise him of his Fifth Amendment rights before eliciting his

testimony."    Id.     Woods points out that he describes his claim not

as a right to be advised of his rights when he appeared before the

grand jury, but rather as a right not to have his grand jury

testimony admitted at his subsequent criminal trial because he had

not been so advised.          But these two descriptions are two sides of

the   same    coin,    with     exclusion       at    trial     simply   being     the

ramification of a prior failure to warn.                   And the SJC certainly

understood that the argument on direct appeal trained on the


                                       - 10 -
admission of the grand jury testimony given the absence of a

warning.    Indeed, in Woods II, the SJC described the argument made

prior to Woods I as a challenge "to the introduction of his grand

jury testimony."    102 N.E.3d at 965.

            That leaves Woods's argument that the SJC only rejected

his Fifth Amendment argument because the court assumed he was not

a target.    This assumption, he argues, allowed the SJC to sidestep

the constitutional question.        See Commonwealth v. Paasche, 459

N.E.2d 1223, 1225 (Mass. 1984) ("We do not decide constitutional

questions unless they must necessarily be reached.").           It is true

that Woods I affirmed the trial judge's original finding that Woods

was not a target.     1 N.E.3d at 770–71.          But the SJC in Woods I

also expressly considered "[Woods]'s separate argument that the

Commonwealth must advise targets or potential targets of the grand

jury's     investigation   of    their     right    not   to   incriminate

themselves."    Id. at 771.1    That argument did not persuade the SJC

to grant Woods relief.     Instead of holding that Woods's grand jury


     1  The SJC's mention of "potential targets" corresponds to
the scope of the question presented in Woods's brief, where he
argued that "a subject of the grand jury investigation" -- rather
than a target -- must be given self-incrimination warnings as a
prerequisite to the grand jury testimony's admission at the
subject's subsequent criminal trial. Compare U.S. Dep't of Just.,
Just. Manual § 9–11.151 (2018) (defining a "target" as "a person
as to whom the prosecutor or the grand jury has substantial
evidence linking him or her to the commission of a crime and who,
in the judgment of the prosecutor, is a putative defendant"), with
id. (defining a "subject" as "a person whose conduct is within the
scope of the grand jury's investigation").


                                  - 11 -
testimony should have been suppressed, the SJC promulgated a

prospective, non-constitutional rule regarding when grand jury

witnesses must receive self-incrimination warnings.            Id. at 772.

And, after the motion judge found that Woods had been a target,

the SJC stated in Woods II:      "[J]ust as the Commonwealth was under

no obligation to warn the defendant of his target status, even if

he were a target, so too was the Commonwealth under no obligation

at that time to advise the defendant of his right against self-

incrimination."       102 N.E.3d at 966.     Finally, adding belt to

suspenders, the SJC stated that the motion judge "did not err" in

concluding that "this court's decision in Woods I upholding the

admission of the defendant's grand jury testimony did not depend

on the factual finding that the defendant was not a target of the

investigation."      Id.

             On this record, Woods cannot overcome the presumption

that the SJC addressed Woods's federal claim on the merits.             We

must therefore review the SJC's ruling under AEDPA's deferential

standard.     See Jenkins, 824 F.3d at 152–53.          That standard, as

applied here, forecloses relief on Woods's federal claim.           As he

concedes, no clearly established Supreme Court precedent holds

that   the   Fifth   Amendment   is   violated   when    the   prosecution

introduces grand jury testimony given by a target who was not

warned of his privilege against self-incrimination.            The absence

of such precedent ends the inquiry.        See id. at 154 (rejecting


                                  - 12 -
petitioner's habeas claim where "no clearly established law from

the Supreme Court" supported his position).

                              III.

         For the foregoing reasons, we affirm the denial of

Woods's petition for a writ of habeas corpus.




                             - 13 -